PARTICIPATION AGREEMENT Among Security Benefit Life Insurance Company, Potomac Insurance Trust, and Rafferty Asset Management, LLC THIS AGREEMENT, dated as of the 30th day of April, 2004, by and among Security Benefit Life Insurance Company, (the “Company”), a stock life insurance company organized under the laws of the State of Kansas, on its own behalf and on behalf of each segregated asset account of the Company set forth on ScheduleA hereto, as may be amended from time to time (each an “Account”), Potomac Insurance Trust (the “Fund”), a Massachusetts business trust, and Rafferty Asset Management, LLC(the “Adviser”), a New York limited liability company. WHEREAS, the shares of beneficial interest of the Fund are divided into several series of shares, each representing the interest in a particular managed portfolio of securities and other assets (each a “Portfolio”); and WHEREAS, the Fund is registered as an open-end management investment company under the Investment Company Act of 1940 (the “1940 Act”) and shares of the Portfolios are registered under the Securities Act of 1933, as amended (the “1933 Act”); and WHEREAS, the Adviser, which serves as investment adviser to the Fund, is duly registered as an investment adviser under the Investment Advisers Act of 1940, as amended; and WHEREAS, the Company has issued or will issue certain variable annuity contracts supported wholly or partially by the Account (the “Contracts”), and said Contracts are listed in ScheduleA hereto, as it may be amended from time to time by mutual written agreement; and WHEREAS, the Account is duly established and maintained as a segregated asset account, duly established by the Company, on the date shown for such Account on ScheduleA hereto, to set aside and invest assets attributable to the aforesaid Contracts; and WHEREAS, the Company intends to purchase shares in the Portfolios listed in ScheduleA hereto, as it may be amended from time to time by mutual written agreement (the “Designated Portfolios”), on behalf of the Account to fund the aforesaid Contracts; NOW, THEREFORE, in consideration of their mutual promises, the Company, the Fund and the Adviser agree as follows: ARTICLE I.Sale of Fund Shares 1.1.Subject to ArticleX hereof, the Fund agrees to make available to the Company for purchase on behalf of the Account, shares of the Designated Portfolios, such purchases to be effected at net asset value in accordance with Section1.3 of this Agreement. Notwithstanding the foregoing, (i)the Portfolios (other than those listed on ScheduleA) in existence now or that may be established in the future will be made available to the Company only as the Fund may so provide, and (ii)the Board of Trustees of the Fund (the “Board”) may suspend or terminate the offering of shares of any Designated Portfolio or class thereof upon written notice to the Company, if such action is required by law or by regulatory authorities having jurisdiction or if, in the sole discretion of the Board acting in good faith and in light of its fiduciary duties under federal and any applicable state laws, suspension or termination is necessary and in the best interests of the shareholders of such Designated Portfolio. 1.2.The Fund shall redeem, at the Company’s request, any full or fractional Designated Portfolio shares held by the Company on behalf of the Account, such redemptions to be effected at net asset value in accordance with Section1.3 of this Agreement. Notwithstanding the foregoing, the Fund may delay redemption of Fund shares of any Designated Portfolio to the extent permitted by the 1940 Act, and any rules, regulations or orders thereunder. 1.3.Purchase and Redemption Procedures (a)The Fund hereby appoints the Company as an agent of the Fund for the limited purpose of receiving and accepting purchase and redemption requests on behalf of the Account (but not with respect to any Fund shares that may be held in the general account of the Company) for shares of those Designated Portfolios made available hereunder, based on allocations of amounts to the Account or subaccounts thereof under the Contracts and other transactions relating to the Contracts or the Account. Receipt and acceptance of any such request (or relevant transactional information therefor) on any day the New York Stock Exchange is open for trading and on which a Designated Portfolio calculates its net asset value (a “Business Day”) pursuant to the rules of the Securities and Exchange Commission (“SEC”), by the Company as such limited agent of the Fund prior to the time that the Fund ordinarily calculates its net asset value as described from time to time in the Fund’s prospectus shall constitute receipt and acceptance by the Designated Portfolio on that same Business Day, provided that the Fund receives notice of such request by 9:30a.m. Eastern Time on the next following Business Day. Requests received by the Company after the calculation of the Fund’s net asset value as described from time to time in the Fund’s prospectus on any given day shall be treated as if received on the following Business Day. The receipt and acceptances of any requests shall be made in accordance with Rule22c-1 of the 1940 Act. (b)The Company shall pay for shares of each Designated Portfolio on the same Business Day that it notifies the Fund of a purchase request for such shares. Payment for Designated Portfolio shares shall be made in federal funds transmitted to the Fund or other designated person by wire to be received by 3:00p.m. Eastern Time on the Business Day the Fund is notified of the purchase request for Designated Portfolio shares (unless the Fund determines and so advises the Company that sufficient proceeds are available from redemption of shares of other Designated Portfolios effected pursuant to redemption requests tendered by the 2 Company on behalf of the Account, or unless the Fund otherwise determines and so advises the Company to delay the date of payment, to the extent the Fund may do so under the 1940 Act). If federal funds are not received on time, such funds will be invested, and Designated Portfolio shares purchased thereby will be issued, as soon as practicable and the Company shall promptly, upon the Fund’s request, reimburse the Fund for any charges, costs, fees, interest or other expenses incurred by the Fund in connection with any advances to, or borrowing or overdrafts by, the Fund, or any similar expenses incurred by the Fund, as a result of portfolio transactions effected by the Fund based upon such purchase request. Upon receipt of federal funds so wired, such funds shall cease to be the responsibility of the Company and shall become the responsibility of the Fund. (c)Payment for Designated Portfolio shares redeemed by the Account or the Company shall be made by the Fund in federal funds transmitted by wire to the Company or any other designated person by 3p.m. Eastern Time on the same Business Day the Fund is properly notified of the redemption order of such shares (unless redemption proceeds are to be applied to the purchase of shares of other Designated Portfolios in accordance with Section1.3(b) of this Agreement), except that the Fund reserves the right to delay payment of redemption proceeds to the extent permitted under Section22(e) of the 1940 Act and any rules thereunder, and in accordance with the procedures and policies of the Fund as described in the then-current prospectus. 1.4.The Company agrees to purchase and redeem the shares of the Portfolios named in ScheduleA offered by the then current prospectus of the Fund in accordance with the provisions of the applicable prospectus. 1.5.The Fund shall use its best efforts to make the net asset value per share for each Designated Portfolio available to the Company by 6:30p.m. Eastern Time each Business Day, and in any event, as soon as reasonably practicable after the net asset value per share for such Designated Portfolio is calculated, and shall calculate such net asset value in accordance with the Fund’s prospectus. If the Fund provides the Company with materially incorrect share net asset value information, the Company on behalf of the Account, shall be entitled to an adjustment to the number of shares purchased or redeemed to reflect the correct share net asset value. Any material error in the calculation of the net asset value per share, dividend or capital gain information shall be reported promptly to the Company upon discovery. In the event that any such material error is the result of the gross negligence of the Fund, or its designated agent for calculating the net asset value, any administrative or other costs or losses incurred for correcting underlying Contract owner accounts shall be at the Adviser’s expense. 1.6.If the Company provides incorrect processing information, the Fund shall be entitled to an adjustment with respect to the number of shares purchased or redeemed to reflect the correct information. Any error in the information provided by the Company to the Fund shall be reported promptly to the Fund and the Adviser upon discovery. In the event that the Company provides incorrect processing information to the Fund which causes a material error in the calculation of the NAV for a Designated Portfolio and which is the result of the gross negligence of the Company, any administrative or other costs or losses incurred by the Fund for correcting the transaction shall be at the Company’s expense. 3 1.7.The Fund shall use its best efforts to furnish notice (by wire or telephone followed by written confirmation) to the Company of any income dividends or capital gain distributions payable on any Designated Portfolio shares by the record date, but in no event later than 6:30p.m. Eastern Time on the ex-dividend date. The Company, on its behalf and on behalf of the Account, hereby elects to receive all such dividends and distributions as are payable on any Designated Portfolio shares in the form of additional shares of that Designated Portfolio. The Company reserves the right, on its behalf and on behalf of the Account, to revoke this election and to receive all such dividends and capital gain distributions in cash. The Fund shall notify the Company promptly of the number of Designated Portfolio shares so issued as payment of such dividends and distributions. 1.8.Issuance and transfer of Fund shares shall be by book entry only. Share certificates will not be issued to the Company or the Account. Purchase and redemption orders for Fund shares shall be recorded in an appropriate ledger for the Account or the appropriate subaccount of the Account. 1.9. (a)The parties hereto acknowledge that the arrangement contemplated by this Agreement is not exclusive; the Fund’s shares may be sold to other insurance companies and the cash value of the Contracts may be invested in other investment companies. (b)The Company shall not, without prior notice to the Adviser (unless otherwise required by applicable law), take any action to operate the Account as a management investment company under the 1940 Act. (c)The Company shall not, without prior notice to the Adviser (unless otherwise required by applicable law), induce Contract owners to change or modify the Fund or change the Fund’s investment adviser. (d)The Company shall not, without prior notice to the Fund, induce Contract owners to vote on any matter submitted for consideration by the shareholders of the Fund in a manner other than as recommended by the Board. 1.10.The parties may agree, in lieu of the procedures set forth above in this ArticleI, to place and settle trades for Fund shares through a clearing corporation. In the event that such a clearing corporation is used, the parties agree to abide by the rules of the clearing corporation. ARTICLE II.Representations and Warranties 2.1.The Company represents and warrants that the Contracts (a)are, or prior to issuance will be, registered under the 1933 Act, or (b)are not registered because they are properly exempt from registration under the 1933 Act or will be offered exclusively in transactions that are properly exempt from registration under the 1933 Act. The Company further represents and warrants that the Contracts will be issued and sold in compliance in all material respects with all applicable federal securities and state securities and insurance laws. The Company further represents and warrants that it is an insurance company duly organized and in good standing under applicable law, that it has legally and validly established the Account as a segregated asset account under Kansas insurance laws, and that it (a)has registered or, prior to any issuance or sale of the Contracts, will register the Account as a unit investment trust in 4 accordance with the provisions of the 1940 Act to serve as a segregated investment account for the Contracts, or alternatively (b)has not registered the Account in proper reliance upon an exclusion from registration under the 1940 Act. 2.2.The Fund represents and warrants that Designated Portfolio shares sold pursuant to this Agreement shall be registered under the 1933 Act, shall be duly authorized for issuance and sold in compliance with applicable state and federal securities laws and that the Fund is and shall remain registered under the 1940 Act. The Fund shall amend the registration statement for its shares under the 1933 Act and the 1940 Act from time to time as required in order to effect the continuous offering of its shares. The Fund shall register and qualify the shares for sale in accordance with the laws of the various states only if and to the extent deemed advisable by the Fund. 2.3.The Fund makes no representation as to whether any aspect of its operations (including, fees and expenses and investment policies) complies with the insurance laws or insurance regulations of the various states. 2.4.The Fund represents and warrants that it is lawfully organized and validly existing under the laws of the Commonwealth of Massachusetts and that it does and will comply in all material respects with the 1940 Act. 2.5.The Adviser represents and warrants that it is registered as an investment adviser with the SEC. 2.6.The Fund and the Adviser represent and warrant that all of their trustees/directors, officers, employees, and other individuals or entities dealing with the money and/or securities of the Fund are and shall continue to be at all times covered by a blanket fidelity bond or similar coverage for the benefit of the Fund in an amount not less than the minimum coverage as required currently by Rule17g-1 of the 1940 Act or related provisions as may be promulgated from time to time. The aforesaid bond shall include coverage for larceny and embezzlement and shall be issued by a reputable bonding company. 2.7.The Company represents and warrants that all of its directors, officers, employees, investment advisers and other individuals/entities dealing with the money and/or securities of the Fund are and shall continue to be at all times covered by a blanket fidelity bond or similar coverage in an amount of not less than $5 million. The aforesaid includes coverage for larceny and embezzlement and shall be issued by a reputable bonding company. 2.8.The Company represents and warrants that it (a)has adopted policies and procedures to monitor trading activity in the Portfolios by Contract owners and (b)is entitled (by disclosure in the prospectus) to require that allocations to sub-accounts investing in the Portfolios made by or on behalf of Contract owners be made exclusively via regular U.S. mail (i.e. submissions via facsimile, e-mail and the Company’s website are not permitted) if such allocations follow a market timing strategy , and (c)will use reasonable efforts to identify allocations following a market timing strategy and enforce the “U.S. mail only” submission policy noted above upon the Fund’s or the Adviser’s request. 5 ARTICLE III.Prospectuses and Proxy Statements; Voting 3.1.The Fund shall provide the Company with as many printed copies of the current prospectus, current Statement of Additional Information (“SAI”), supplements, proxy statements, and annual or semi-annual reports of each Designated Portfolio as the Company may reasonably request to deliver to existing Contract owners and for marketing of the Contracts. If requested by the Company in lieu thereof, the Fund shall provide such documents (including a “camera-ready” copy of such documents as set in type, a diskette in the form sent to the financial printer, or an electronic copy of the documents in a format suitable for posting on the Company’s website, all as the Company may reasonably request) and such other assistance as is reasonably necessary in order for the Company to have prospectuses, SAIs, supplements and annual or semi-annual reports for the Contracts and the Fund printed together in a single document or posted on the Company’s web-site or printed individually by the Company if it so chooses. The expenses associated with printing and providing such documentation shall be as set forth in ArticleV. 3.2.The Fund’s prospectus shall state that the current SAI for the Fund is available. 3.3.The Fund shall provide the Company with information regarding the Fund’s expenses, which information may include a table of fees and related narrative disclosure for use in any prospectus or other descriptive document relating to a Contract. The Company agrees that it will use such information substantially in the form provided. The Company shall provide prior written notice of any proposed modification of such information, which notice will describe the manner in which the Company proposes to modify the information, and agrees that it may not modify such information in any way without the prior consent of the Fund, which consent shall not be unreasonably withheld. 3.4.So long as, and to the extent the SEC continues to interpret the 1940 Act to require pass-through voting privileges for variable contract owners, or to the extent otherwise required by law, the Company shall, at the Company’s option, follow one of the two methods described below to provide pass-through voting privileges to contract owners: (a)Provide a list of Contract owners with value allocated to a Designated Portfolio as of the record date to the Fund or its agent in order to permit the Fund to send solicitation material and gather voting instructions from Contract owners on behalf of the Company. The Company shall also provide such other information to the Fund as is reasonably necessary in order for the Fund to properly tabulate votes for Fund initiated proxies. In the event that the Company chooses this option, the Fund shall be responsible for properly “echo voting” shares of a Designated Portfolio for which no voting instructions have been received. (b)Solicit voting instructions from Contract holders itself and vote shares of the Designated Portfolio in accordance with instructions received from Contract holders. The Company shall vote the shares of the Designated Portfolios for which no instructions have been received in the same proportion as shares of the Designated Portfolio for which instructions have been received. 3.5.The Company reserves the right to vote Fund shares held in its general account in its own right, to the extent permitted by applicable laws. 6 ARTICLE IV.Sales Material and Information 4.1.The Company shall furnish, or shall cause to be furnished, to the Fund or its designee, each piece of sales literature or other promotional material that the Company develops and in which the Fund (or a Designated Portfolio thereof) or the Adviser is named. No such material shall be used until approved by the Fund or its designee, and the Fund will use its best efforts for it or its designee to review such sales literature or promotional material within five (5) Business Days after receipt of such material. The Fund or its designee reserves the right to reasonably object to the continued use of any such sales literature or other promotional material in which the Fund (or a Designated Portfolio thereof) or the Adviser is named, and no such material shall be used if the Fund or its designee so objects. 4.2.The Company shall not give any information or make any representations or statements on behalf of the Fund or concerning the Fund or the Adviser in connection with the sale of the Contracts other than the information or representations contained in the registration statement or prospectus or SAI for the Fund shares, as such registration statement and prospectus or SAI may be amended or supplemented from time to time, or in reports or proxy statements for the Fund, or in sales literature or other promotional material approved by the Fund or its designee, except with the permission of the Fund or its designee. 4.3.The Fund and the Adviser, or their designee, shall furnish, or cause to be furnished, to the Company, each piece of sales literature or other promotional material that it develops and in which the Company, and/or the Account, is named. No such material shall be used until approved by the Company, and the Company will use its best efforts to review such sales literature or promotional material within five (5) Business Days after receipt of such material. The Company reserves the right to reasonably object to the continued use of any such sales literature or other promotional material in which the Company and/or its Account is named, and no such material shall be used if the Company so objects. 4.4.The Fund shall not give any information or make any representations on behalf of the Company or concerning the Company, the Account, or the Contracts in connection with the sale of Portfolio shares other than the information or representations contained in a registration statement, disclosure document and prospectus (which shall include an offering memorandum, if any, if the Contracts issued by the Company or interests therein are not registered under the 1933 Act), or SAI for the Contracts, as such registration statement, prospectus, or SAI may be amended or supplemented from time to time, or in published reports for the Account which are in the public domain or approved by the Company for distribution to Contract owners, or in sales literature or other promotional material approved by the Company, except with the permission of the Company. 4.5.The Fund will provide to the Company at least one complete copy of all registration statements, prospectuses, SAIs, reports, proxy statements, sales literature and other promotional materials, applications for exemptions, requests for no-action letters, and all amendments to any of the above, that relate to the Designated Portfolios or their shares, promptly after the filing of such document(s) with the SEC or other regulatory authorities. 4.6.The Company will provide to the Fund at least one complete copy of all registration statements, prospectuses (which shall include an offering memorandum, if any, if the Contracts 7 issued by the Company or interests therein are not registered under the 1933 Act), SAIs, reports, solicitations for voting instructions, sales literature and other promotional materials, applications for exemptions, requests for no-action letters, and all amendments to any of the above, that relate to the Contracts or the Account, promptly after the filing of such document(s) with the SEC or other regulatory authorities. The Company shall provide to the Fund and the Adviser any complaints received from the Contract owners pertaining to the Fund or a Designated Portfolio. 4.7.The Fund will provide the Company with as much notice as is reasonably practicable of any proxy solicitation for any Designated Portfolio, and of any material change in the Fund’s registration statement, particularly any change resulting in a change to the registration statement or prospectus for any Account. The Fund will work with the Company so as to enable the Company to solicit proxies from Contract owners, or to make changes to its prospectus or registration statement, in an orderly manner. The Fund will make reasonable efforts to attempt to have changes affecting Contract prospectuses become effective simultaneously with the annual updates for such prospectuses. 4.8.The Company agrees and acknowledges that the Company has no right, title or interest in the names and marks of the Fund and that all use of any designation comprised in whole or part of such names or marks under this Agreement shall insure to the benefit of the Fund and the Adviser. Except as provided in Section4.1, the Company shall not use any such names or marks on its own behalf or on behalf of a Separate Account in connection with marketing the Contracts without prior written consent of the Fund and the Adviser. Upon termination of this Agreement for any reason, the Company shall cease all use of any such names or marks. To the extent, if any, that any ownership interest in and to the names and marks of the Fund does not automatically vest in the Fund by virtue of this Agreement, and instead invests in the Company, the Company hereby transfers and assignments to the Fund all right , titles and interest that the Company may have in and to the names and marks of the Fund. ARTICLE V.Fees and Expenses 5.1.The Fund shall pay no fee or other compensation to the Company under this Agreement, except that if the Fund or any Designated Portfolio adopts and implements a plan pursuant to Rule12b-1 to finance distribution expenses, then the Fund may make payments to the Company or to the underwriter for the Contracts if and in amounts agreed to by the Fund in writing. 5.2.All expenses incident to performance by the Fund under this Agreement shall be paid by the Fund. The Fund shall see to it that all its shares are registered and authorized for issuance in accordance with applicable federal law and, if and to the extent deemed advisable by the Fund, in accordance with applicable state laws prior to their sale. The Fund shall bear the expenses for the cost of registration and qualification of the Fund’s shares, preparation and filing of the Fund’s prospectus and registration statement, proxy materials and reports, setting the prospectus in type, setting in type the proxy materials and reports to shareholders (including the costs of printing a prospectus that constitutes an annual report), the preparation of all statements and notices required by any federal or state law, and all taxes on the issuance or transfer of the Fund’s shares. 8 5.3.The Fund will pay or cause to be paid the expenses associated with printing, mailing, distributing, solicitation and tabulation of proxy materials to Contract owners with respect to proxies related to the Fund, consistent with applicable provisions of the 1940 Act. The Fund shall also bear the expense of printing and postage with respect to Fund prospectuses, annual and semi-annual reports and all other Fund reports delivered to existing Contract owners with value allocated to one or more Designated Portfolios (regardless of whether such documents are printed by the Fund or the Company). 5.4.The Company shall bear the expense of distributing all prospectuses and reports to prospective Contract owners. The Company shall bear the expense of printing copies of the prospectus for the Contracts for use with prospective Contract owners. The Company shall bear the expenses incident to (including the costs of printing) sales literature and other promotional material that the Company develops and in which the Fund (or a Designated Portfolio thereof) is named. ARTICLE VI.Qualification 6.1.The Fund will invest its assets in such a manner as to ensure that the Contracts will be treated as annuity or life insurance contracts, whichever is appropriate, under the Code and the regulations issued thereunder (or any successor provisions). Without limiting the scope of the foregoing, each Designated Portfolio represents and warrants that it will comply with Section817(h) of the Code and Treasury Regulation §1.817-5, and any Treasury interpretations thereof, relating to the diversification requirements for variable annuity, endowment, or life insurance contracts, and any amendments or other modifications or successor provisions to such Section or Regulations. In the event of a breach of this ArticleVI by the Fund, it will take all reasonable steps (a)to notify the Company of such breach and (b)to adequately diversify the Fund so as to achieve compliance within the grace period afforded by Regulation 1.817-5. 6.2.The Fund represents and warrants that it will seek to qualify as a regulated investment company under SubchapterM of the Internal Revenue Code of 1986, as amended (the “Internal Revenue Code,”) and that it will maintain such qualification (under SubchapterM or any successor or similar provisions) and that it will notify the Company immediately upon having a reasonable basis for believing that it has ceased to so qualify or that it might not so qualify in the future. 6.3.The Company represents that the Contracts are currently, and at the time of issuance shall be, treated as life insurance or annuity insurance contracts, under applicable provisions of the Code, and that it will maintain such treatment, and that it will notify the Fund immediately upon having a reasonable basis for believing the Contracts have ceased to be so treated or that they might not be so treated in the future. The Company agrees that any prospectus offering a contract that is a “modified endowment contract” as that term is defined in Section7702A of the Code (or any successor or similar provision), shall identify such contract as a modified endowment contract. ARTICLE VII.Potential Conflicts 7.1.The Board will monitor the Fund for the existence of any material irreconcilable conflict between the interests of Contract owners investing in Portfolios. A material irreconcilable 9 conflict may arise for a variety of reasons, including: (a)state insurance regulatory authority action; (b)a change in applicable federal or state insurance, tax, or securities laws or regulations, or a public ruling, private letter ruling or any similar action by insurance, tax or securities regulatory authorities; (c)an administrative or judicial decision in any relevant proceeding, (d)the manner in which the investments of the Portfolios are being managed; (e)a difference in voting instructions given by contract owners of different Participating Insurance Companies; and (f)a decision by a Participating Insurance Company to disregard the voting instructions of Contract owners. 7.2.The Company will report any potential or existing conflicts to the Board. The Company will be responsible for assisting the Board in carrying out its responsibilities under the Conditions set forth in the notice when issued by the SEC for the Portfolios (the “Notice”), which the Company has reviewed, by providing the Board with all information reasonably necessary for the Board to consider any issues raised. The responsibility includes, but is not limited to, an obligation by the Company to inform the Board whenever Contract owner voting instructions are disregarded by the Company. These responsibilities will be carried out with a view only to the interests of the Contract owners. 7.3.If a majority of the Board or majority of its disinterested trustees, determines that a material irreconcilable conflict exists, affecting the Company, the Company, at its expense and to the extent reasonably practicable (as determined by a majority of the Board’s disinterested trustees), will take any steps necessary to remedy or eliminate the irreconcilable material conflict, including; (a)withdrawing the assets allocable to some or all of the Separate Accounts from the Fund or any Portfolio thereof and reinvesting those assets in a different investment medium, which may include another Portfolio of Fund, or another investment company; (b)submitting the question of whether such segregation should be implemented to a vote of all affected Contract owners and as appropriate, segregating the assets of any appropriate group (i.e., variable annuity or variable life insurance Contract owners of one or more Participating Insurance Companies) that votes in favor of such segregation, or offering to the affected Contract owners’ the option of making such a change; and (c)establishing a new registered management investment company (or series thereof) or managed separate account. If a material irreconcilable conflict arises because of a decision by the Company to disregard Contract owner voting instructions, and that decision represents a minority position or would preclude a majority vote, the Company may be required, at the election of Fund, to withdraw the Separate Account’s investment in Fund, and no charge or penalty will be imposed as a result of such withdrawal. The responsibility to take such remedial action shall be carried out with a view only to the interests of the Contract owners. For the purposes of this Section7.3, a majority of the disinterested members of the Board shall determine whether or not any proposed action adequately remedies any material irreconcilable conflict, but in no event will the Fund or the Adviser (or any other investment adviser of the Portfolios) be required to establish a new funding medium for any Contract. Further, the Company shall not be required by this Section7.3 to establish a new funding medium for any Contracts if any offer to do so has been declined by a vote of a majority of Contract owners materially and adversely affected by the irreconcilable material conflict. 7.4.The Board’s determination of the existence of an material irreconcilable conflict and its implications shall be made known promptly and in writing to the Company. 10 7.5.No less than annually, the Company and the Adviser shall submit to the Board such reports, materials or data as the Board may reasonably request so that the Board may fully carry out the obligations imposed upon them by these Conditions. Such reports, materials, and data. shall be submitted more frequently if deemed appropriate by the Board. ARTICLE VIII.Indemnification 8.1.Indemnification by the Company 8.1.(a)The Company agrees to indemnify and hold harmless each of the Fund and the Adviser and each of its trustees/directors, officers, employees or agents and each person, if any, who controls the Fund or Adviser within the meaning of Section15 of the 1933 Act or who is under common control with the Fund or the Adviser (collectively, the “Indemnified Parties” for purposes of this Section8.1) against any and all losses, claims, damages, liabilities (including amounts paid in settlement with the written consent of the Company) or litigation (including reasonable legal and other expenses), to which the Indemnified Parties may become subject under any statute or regulation, at common law or otherwise, insofar as such losses, claims, damages, liabilities or expenses (or actions in respect thereof) or settlements: (i)arise out of or are based upon any untrue statement or alleged untrue statements of any material fact contained in the registration statement, prospectus (which shall include a written description of a Contract that is not registered under the 1933 Act), or SAI or other disclosure document for the Contracts or contained in the Contracts or sales literature for the Contracts (or any amendment or supplement to any of the foregoing), or arise out of or are based upon the omission or the alleged omission to state therein a material fact required to be stated therein or necessary to make the statements therein not misleading, provided that this agreement to indemnify shall not apply as to any Indemnified Party if such statement or omission or such alleged statement or omission was made in reliance upon and in conformity with information furnished to the Company by or on behalf of the Fund or the Adviser for use in the registration statement, prospectus, SAI or other disclosure document for the Contracts or in the Contracts or sales literature (or any amendment or supplement) or otherwise for use in connection with the sale of the Contracts, or (ii)arise out of or as a result of statements or representations by or on behalf of the Company (other than statements or representations contained in the registration statement, prospectus, SAI, other disclosure document or sales literature of the Fund not supplied by the Company or persons under its control) or wrongful conduct of the Company or its agents or persons under the Company’s authorization or control, with respect to the sale or distribution of the Contracts, or (iii)arise out of any untrue statement or alleged untrue statement of a material fact contained in a registration statement, prospectus, SAI, other disclosure document or sales literature of the Fund or any amendment thereof or supplement thereto or the omission or alleged omission to state therein a material fact required to be stated therein or necessary to make the statements therein not misleading if 11 such a statement or omission was made in reliance upon information furnished to the Fund by or on behalf of the Company for use in the registration statement, prospectus, SAI or other disclosure document of the Fund or in sales literature; or (iv)arise as a result of any material failure by the Company to provide the services and furnish the materials under the terms of this Agreement; or (v)arise out of or result from any material breach of any representation and/or warranty made by the Company in this Agreement or arise out of or result from any other material breach of this Agreement by the Company; as limited by and in accordance with the provisions of Sections8.1(b) and 8.1(c) hereof. 8.1.(b)The Company shall not be liable under this indemnification provision with respect to any losses, claims, damages, liabilities or litigation to which an Indemnified Party would otherwise be subject by reason of such Indemnified Party’s willful misfeasance, bad faith, or gross negligence in the performance of such Indemnified Party’s duties or by reason of such Indemnified Party’s reckless disregard of its obligations or duties under this Agreement. 8.1.(c)The Company shall not be liable under this indemnification provision with respect to any claim made against an Indemnified Party unless such Indemnified Party shall have notified the Company in writing within a reasonable time after the summons or other first legal process giving information of the nature of the claim shall have been served upon such Indemnified Party (or after such Indemnified Party shall have received notice of such service on any designated agent), but failure to notify the Company of any such claim shall not relieve the Company from any liability which it may have to the Indemnified Party against whom such action is brought otherwise than on account of this indemnification provision. In case any such action is brought against an Indemnified Party, the Company shall be entitled to participate, at its own expense, in the defense of such action. The Company also shall be entitled to assume the defense thereof, with counsel reasonably satisfactory to the party named in the action. After notice from the Company to such party of the Company’s election to assume the defense thereof, the Indemnified Party shall bear the fees and expenses of any additional counsel retained by it, and the Company will not be liable to such party under this Agreement for any legal or other expenses subsequently incurred by such party independently in connection with the defense thereof other than reasonable costs of investigation. 8.1.(d)The Indemnified Parties will promptly notify the Company of the commencement of any litigation or proceedings against them in connection with the issuance or sale of the Fund shares or the Contracts or the operation of the Fund. 8.2.Indemnification by the Adviser 8.2.(a)The Adviser agrees to indemnify and hold harmless the Company and each of its directors, officers, employees or agents and each person, if any, who controls the Company within the meaning of Section15 of the 1933 Act (collectively, the “Indemnified Parties” for purposes of this Section8.2) against any and all losses, claims, damages, liabilities (including amounts paid in settlement with the written consent of the Adviser) or litigation (including reasonable legal and other expenses) to which the Indemnified Parties may become 12 subject under any statute or regulation, at common law or otherwise, insofar as such losses, claims, damages, liabilities or expenses (or actions in respect thereof) or settlements: (i)arise out of or are based upon any untrue statement or alleged untrue statement of any material fact contained in the registration statement or prospectus or SAI, other disclosure document or sales literature of the Fund (or any amendment or supplement to any of the foregoing), or arise out of or are based upon the omission or the alleged omission to state therein a material fact required to be stated therein or necessary to make the statements therein not misleading, provided that this agreement to indemnify shall not apply as to any Indemnified Party if such statement or omission or such alleged statement or omission was made in reliance upon and in conformity with information furnished to the Adviser or Fund by or on behalf of the Company for use in the registration statement, prospectus, SAI or other disclosure document for the Fund or in sales literature (or any amendment or supplement) or otherwise for use in connection with the sale of the Contracts or Fund shares; or (ii)arise out of or as a result of statements or representations by or on behalf of the Fund or the Adviser (other than statements or representations contained in the registration statement, prospectus, SAI, other disclosure document or sales literature for the Contracts not supplied by the Fund or the Adviser) or wrongful conduct of the Adviser or the Fund with respect to the sale or distribution of the Contracts or Fund shares; or (iii)arise out of any untrue statement or alleged untrue statement of a material fact contained in a registration statement, prospectus, SAI, other disclosure document or sales literature covering the Contracts, or any amendment thereof or supplement thereto, or the omission or alleged omission to state therein a material fact required to be stated therein or necessary to make the statement or statements therein not misleading, if such statement or omission was made in reliance upon information furnished to the Company by or on behalf of the Adviser or the Fund; or (iv)arise as a result of any failure by the Fund or the Adviser to provide the services and furnish the materials under the terms of this Agreement (including a failure of the Fund, whether unintentional or in good faith or otherwise, to comply with the diversification and other qualification requirements specified in ArticleVI of this Agreement); or (v)arise out of or result from any material breach of any representation and/or warranty made by or on behalf of the Adviser or the Fund in this Agreement or arise out of or result from any other material breach of this Agreement by or on behalf of the Adviser or the Fund; as limited by and in accordance with the provisions of Sections8.2(b) and 8.2(c) hereof. 13 8.2.(b)The Adviser shall not be liable under this indemnification provision with respect to any losses, claims, damages, liabilities or litigation to which an Indemnified Party would otherwise be subject by reason of such Indemnified Party’s willful misfeasance, bad faith, or gross negligence in the performance or such Indemnified Party’s duties or by reason of such Indemnified Party’s reckless disregard of obligations and duties under this Agreement or to the Company or the Account, whichever is applicable. 8.2.(c)The Adviser shall not be liable under this indemnification provision with respect to any claim made against an Indemnified Party unless such Indemnified Party shall have notified the Adviser in writing within a reasonable time after the summons or other first legal process giving information of the nature of the claim shall have been served upon such Indemnified Party (or after such Indemnified Party shall have received notice of such service on any designated agent), but failure to notify the Adviser of any such claim shall not relieve the Adviser from any liability which it may have to the Indemnified Party against whom such action is brought otherwise than on account of this indemnification provision. In case any such action is brought against the Indemnified Party, the Adviser will be entitled to participate, at its own expense, in the defense thereof. The Adviser also shall be entitled to assume the defense thereof, with counsel reasonably satisfactory to the party named in the action. After notice from the Adviser to such party of the Adviser’s election to assume the defense thereof, the Indemnified Party shall bear the fees and expenses of any additional counsel retained by it, and the Adviser will not be liable to such party under this Agreement for any legal or other expenses subsequently incurred by such party independently in connection with the defense thereof other than reasonable costs of investigation. 8.2.(d)The Company agrees promptly to notify the Adviser of the commencement of any litigation or proceedings against it or any of its officers, directors, employees or agents in connection with the issuance or sale of the Contracts or the operation of the Account. 8.3.Indemnification by the Fund 8.3.(a)The Fund agrees to indemnify and hold harmless the Company and each of its directors, officers, employees or agents and each person, if any, who controls the Company within the meaning of Section15 of the 1933 Act (collectively, the “Indemnified Parties” for purposes of this Section8.3) against any and all losses, claims, expenses, damages, liabilities (including amounts paid in settlement with the written consent of the Fund) or litigation (including reasonable legal and other expenses) to which the Indemnified Parties may be required to pay or may become subject under any statute or regulation, at common law or otherwise, insofar as such losses, claims, expenses, damages, liabilities or expenses (or actions in respect thereof) or settlements, are related to the operations of the Fund and: (i)arise as a result of any material failure by the Fund to provide the services and furnish the materials under the terms of this Agreement (including a failure, whether unintentional or in good faith or otherwise, to comply with the diversification and other qualification requirements specified in ArticleVI of this Agreement); or 14 (ii)arise out of or result from any material breach of any representation and/or warranty made by or on behalf of the Fund in this Agreement or arise out of or result from any other material breach of this Agreement by or on behalf of the Fund; as limited by and in accordance with the provisions of Sections8.3(b) and 8.3(c) hereof. 8.3.(b)The Fund shall not be liable under this indemnification provision with respect to any losses, claims, damages, liabilities or litigation to which an Indemnified Party would otherwise be subject by reason of such Indemnified Party’s willful misfeasance, bad faith, or gross negligence in the performance of such Indemnified Party’s duties or by reason of such Indemnified Party’s reckless disregard of obligations and duties under this Agreement or to the Company or the Account, whichever is applicable. 8.3.(c)The Fund shall not be liable under this indemnification provision with respect to any claim made against an Indemnified Party unless such Indemnified Party shall have notified the Fund in writing within a reasonable time after the summons or other first legal process giving information of the nature of the claim shall have been served upon such Indemnified Party (or after such Indemnified Party shall have received notice of such service on any designated agent), but failure to notify the Fund of any such claim shall not relieve the Fund from any liability which it may have to the Indemnified Party against whom such action is brought otherwise than on account of this indemnification provision. In case any such action is brought against the Indemnified Parties, the Fund will be entitled to participate, at its own expense, in the defense thereof. The Fund also shall be entitled to assume the defense thereof, with counsel reasonably satisfactory to the party named in the action. After notice from the Fund to such party of the Fund’s election to assume the defense thereof, the Indemnified Party shall bear the fees and expenses of any additional counsel retained by it, and the Fund will not be liable to such party under this Agreement for any legal or other expenses subsequently incurred by such party independently in connection with the defense thereof other than reasonable costs of investigation. 8.3.(d)The Company agrees promptly to notify the Fund of the commencement of any litigation or proceeding against it or any of its respective officers, directors, employees or agents in connection with the Agreement, the issuance or sale of the Contracts, the operation of the Account, or the sale or acquisition of shares of the Fund. ARTICLE IX.Applicable Law 9.1.This Agreement shall be construed and the provisions hereof interpreted under and in accordance with the laws of the State of Kansas, without regard to the conflict of laws provisions thereof. 9.2.This Agreement shall be subject to the provisions of the 1933 and 1940 Acts as well as the Exchange Act of 1934, and the rules and regulations and rulings thereunder, including such exemptions from those statutes, rules and regulations as the SEC may grant, and the terms hereof shall be interpreted and construed in accordance therewith. If, in the future, the Mixed and Shared Funding Order discussed in ArticleVII should no longer be necessary under applicable law, then ArticleVII hereof shall no longer apply. 15 ARTICLE X.Termination 10.1.This Agreement shall continue in full force and effect until the first to occur of: (a)termination by any party, for any reason with respect to some or all Designated Portfolios, by six (6) months advance written notice delivered to the other parties; or (b)termination by the Company by written notice to the other parties in the event any of the Designated Portfolio’s shares are not registered, issued or sold in accordance with applicable state and/or federal law or such law precludes the use of such shares as the underlying investment media of the Contracts issued or to be issued by the Company; or (c)termination by the Fund or Adviser in the event that formal administrative proceedings are instituted against the Company by the National Association of Securities Dealers, Inc. (the “NASD”), the SEC, the Insurance Commissioner or like official of any state or any other regulatory body regarding the Company’s duties under this Agreement or related to the sale of the Contracts, the operation of any Account, or the purchase of the Designated Portfolios’ shares; provided, however, that the Fund or Adviser determines in its sole judgment exercised in good faith, that any such administrative proceedings will have a material adverse effect upon the ability of the Company to perform its obligations under this Agreement; or (d)termination by the Company in the event that formal administrative proceedings are instituted against the Fund or Adviser by the SEC or any state securities department or any other regulatory body; provided, however, that the Company determines in its sole judgment exercised in good faith, that any such administrative proceedings will have a material adverse effect upon the ability of the Fund or Adviser to perform its obligations under this Agreement; or (e)termination by the Company by written notice to the other parties in the event that any Designated Portfolio ceases to qualify as a regulated investment company under SubchapterM or fails to comply with the Section817(h) diversification requirements specified in ArticleVI hereof, or if the Company reasonably believes that any such Portfolio may fail to so qualify or comply with either provision; or (f)termination by either the Fund or the Adviser by written notice to the other parties, if either one or both the Fund and the Adviser, respectively, shall determine, in their sole judgment exercised in good faith, that the Company has suffered a material adverse change in its business, operations, financial condition, or prospects since the date of this Agreement or is the subject of material adverse publicity; or (g)termination by the Company by written notice to the other parties, if the Company shall determine, in its sole judgment exercised in good faith, that the Fund or the Adviser has suffered a material adverse change in its business, operations, financial condition or prospects since the date of this Agreement or is the subject of material adverse publicity; or (h)at the option of the Fund with respect to any Portfolio, upon 60 days’ advance written notice from the Fund or the Adviser to the Company, upon a decision by the Fund to cease offering shares of the Portfolio for sale 16 (i)termination by the Company upon any substitution of the shares of another investment company or series thereof for shares of a Designated Portfolio of the Fund in accordance with the terms of the Contracts, provided that the Company has given at least 45 days prior written notice to the Fund and Adviser of the date of substitution. 10.2.Notwithstanding any termination of this Agreement, the Fund and the Adviser shall, at the option of the Company, continue to make available additional shares of the Fund pursuant to the terms and conditions of this Agreement, for all Contracts in effect on the effective date of termination of this Agreement (hereinafter referred to as “Existing Contracts”), unless the Company seeks an order pursuant to Section26(b) of the 1940 Act to permit the substitution of other securities for the shares of the Designated Portfolios. Specifically, the owners of the Existing Contracts shall be permitted to reallocate investments in the Fund, redeem investments in the Fund and/or invest in the Fund upon the making of additional purchase payments under the Existing Contracts (subject to any such election by the Company). 10.3.Notwithstanding any termination of this Agreement, each party’s obligation under ArticleVIII to indemnify the other parties shall survive. 10.4.The Company shall not redeem Portfolio shares attributable to the Contracts (as opposed to Portfolio shares attributable to the Company’s assets held in a Separate Account) except (i)as necessary to implement Contract owner initiated or approved transactions, or (ii)as required by state and/or federal laws or regulations or judicial or other legal precedent of general application (“Legally Required Redemption”) or (iii)as permitted by an order of the SEC pursuant to Section26(c) of the 1940 Act or (iv)as permitted by a Contract if such Contract is not, and is not required to be, registered pursuant to the federal securities laws. Upon request, the Company will promptly furnish to the Fund and the Adviser the opinion of counsel for the Company (which counsel shall be reasonably satisfactory to the Fund and the Adviser) to the effect that any redemption pursuant to clause (ii) above is a Legally Required Redemption. Furthermore, except in cases where permitted under the terms of the Contracts, the Company shall not prevent Contract owners from allocating payments to a Portfolio that was otherwise available under the Contracts without first giving the Fund or the Adviser 90 days notice of its intention to do so. ARTICLE XI.Notices Any notice shall be sufficiently given when sent by registered or certified mail to the other party at the address of such party set forth below or at such other address as such party may from time to time specify in writing to the other party. If to the Company: Security Benefit Life Insurance Company Attention General Counsel One Security Benefit Place Topeka, Kansas 66636-0001 If to the Fund: Potomac Funds Attention:Daniel D. O’Neill 500 Fifth Avenue, Suite 415 New York, NY 10110-0001 17 If to Adviser: Rafferty Asset Management, LLC Attention:Daniel D. O’Neill 500 Fifth Avenue, Suite 415 New York, NY 10110-0001 ARTICLE XII.Miscellaneous 12.1.All persons dealing with the Fund must look solely to the property of the respective Designated Portfolios listed on ScheduleA hereto as though each such Designated Portfolio had separately contracted with the Company and the Adviser for the enforcement of any claims against the Fund. The parties agree that neither the Board, officers, agents or shareholders of the Fund assume any personal liability or responsibility for obligations entered into by or on behalf of the Fund. 12.2.Subject to the requirements of legal process and regulatory authority, the Fund and the Adviser shall treat as confidential the names and addresses of the owners of the Contracts. Each party shall treat as confidential all information reasonably identified as confidential in writing by any other party hereto and, except as permitted by this Agreement, shall not disclose, disseminate or utilize such information without the express written consent of the affected party until such time as such information has come into the public domain. 12.3.The captions in this Agreement are included for convenience of reference only and in no way define or delineate any of the provisions hereof or otherwise affect their construction or effect. 12.4.This Agreement may be executed simultaneously in two or more counterparts, each of which taken together shall constitute one and the same instrument. 12.5.If any provision of this Agreement shall be held or made invalid by a court decision, statute, rule or otherwise, the remainder of the Agreement shall not be affected thereby. 12.6.Each party hereto shall cooperate with each other party and all appropriate governmental authorities (including without limitation the SEC, the NASD, and state insurance regulators) and shall permit such authorities reasonable access to its books and records in connection with any investigation or inquiry relating to this Agreement or the transactions contemplated hereby. Notwithstanding the generality of the foregoing, each party hereto further agrees to furnish the Kansas Insurance Commissioner with any information or reports in connection with services provided under this Agreement which such Commissioner may request in order to ascertain whether the variable insurance operations of the Company are being conducted in a manner consistent with the Kansas insurance laws and regulations and any other applicable law or regulations. 12.7.The rights, remedies and obligations contained in this Agreement are cumulative and are in addition to any and all rights, remedies, and obligations, at law or in equity, which the parties hereto are entitled to under state and federal laws. 12.8.This Agreement or any of the rights and obligations hereunder may not be assigned by any party without the prior written consent of all parties hereto. 18 IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be executed in its name and on its behalf by its duly authorized representative. Security Benefit Life Insurance Company By its authorized officer By: DOUGLAS G. WOLFF Douglas G. Wolff Title: Vice President Date: April 29, 2004 Potomac Insurance Trust By its authorized officer By: DANIEL D. O’NEILL Title: President Date: 4/30/04 Rafferty Asset Management, LLC By its authorized officer By: DANIEL D. O’NEILL Daniel D. O’Neill Title: Managing Director Date: 4/30/04 19 April 30, 2004 Schedule A Account(s) Contract(s) Designated Portfolio(s) Variable Annuity Account XIV V6029 Evolution Managed Bond Evolution Managed Equity A-1 AMENDMENT NUMBER 1 TO PARTICIPATION AGREEMENT WHEREAS, Security Benefit Life Insurance Company (the “Company”), and Potomac Insurance Trust (the “Fund”), a Massachusetts business trust, and Rafferty Asset Management, LLC (the “Adviser”), a New York limited liability company are parties to a Participation Agreement dated April30, 2004 (the “Agreement”); and WHEREAS, terms of the Agreement contemplate that Accounts and Contracts of the Company that are eligible to purchase Designated Portfolios of the Fund may be changed from time to time by amending ScheduleA to the Agreement; and WHEREAS, the parties wish to add certain Accounts and Contracts to the Agreement by deleting the existing ScheduleA and replacing it with the ScheduleA attached hereto; and WHEREAS, the Fund and Adviser wish to receive Trade Estimates (as defined below) for the Potomac Dynamic VP High Yield Bond Series of the Fund from the Company; and WHEREAS, capitalized terms used but not defined herein, shall have the meaning given them in the Agreement; and WHEREAS, all other terms of the Agreement shall remain in full force and effect; NOW, THEREFORE, the parties hereto agree as follows: (1)The existing ScheduleA to the Agreement is deleted and replaced with the ScheduleA attached hereto and (2)Section1.6 is deleted entirely and replaced with the following: 1.6.(a)If the Company provides incorrect processing information, which term does not include Trade Estimates, the Fund shall be entitled to an adjustment with respect to the number of shares purchased or redeemed to reflect the correct information.Any error in the processing information provided by the Company to the Fund shall be reported promptly to the Fund and the Adviser upon discovery.In the event that the Company provides incorrect processing information to the Fund which causes a material error in the calculation of the NAV for a Designated Portfolio and which is the result of the gross negligence of the Company, any administrative or other costs or losses incurred by the Fund for correcting the transaction shall be at the Company’s expense. (b)The Company shall make reasonable attempts to provide the Adviser with estimated purchase and redemption orders (“Trade Estimates”), at times mutually agreed on by the parties, for the Potomac Dynamic VP High Yield Bond Series of the Fund on days the New York Stock Exchange is open for trading.Trade Estimates shall not be included within the meaning of “processing information” as set forth in Section1.6(a), and the Company shall not be liable to the Fund, Adviser, or any other person or entity for any act or omission by the Fund, the Adviser, or any other person or entity, resulting from such Trade Estimate. (3)In the event of a conflict between the terms of this Amendment No.1 and the Agreement, it is the intention of the parties that the terms of this Amendment No.1 shall control and the Agreement shall be interpreted on that basis.To the extent the provisions of the Agreement have not been amended by this Amendment No.1, the parties hereby confirm and ratify the Agreement.The Agreement, along with this Amendment No.1, constitutes the entire agreement among the parties with respect to the arrangements described herein. IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment No.1 to the Agreement to be executed in its name and on its behalf by its duly authorized representative effective February1, 2005. Security Benefit Life Insurance Company By its authorized officer By: DOUGLAS G. WOLFF Title: Senior Vice President-Chief Marketing Officer Date: 1/27/05 Potomac Insurance Trust By its authorized officer By: DANIEL D. O’NEILL Title: President Date: 1/25/05 Rafferty Asset Management, LLC By its authorized officer By: DANIEL D. O’NEILL Title: Managing Director Date: 1/25/05 February 1, 2005 Schedule A Account(s) Contract(s) Designated Portfolio(s) Variable Annuity Account XIV V6029 Evolution Managed Bond Evolution Managed Equity Potomac Dynamic VP High Yield Bond Potomac VP Money Market AMENDMENT NUMBER 2 TO PARTICIPATION AGREEMENT WHEREAS, Security Benefit Life Insurance Company (the “Company”), and Direxion Insurance Trust (the “Fund”)are parties to a Participation Agreement dated April30, 2004, as amended, (the “Agreement”); and WHEREAS, terms of the Agreement contemplate that Designated Portfolios of the Fund eligible for purchase by the Accounts and Contracts of the Company may be changed from time to time by amending Schedule A to the Agreement; and WHEREAS, the parties wish to add certain Designated Portfolios to the Agreement by deleting the existing Schedule A and replacing it with the Schedule A attached hereto; and WHEREAS, capitalized terms used but not defined herein, shall have the meaning given them in the Agreement; and WHEREAS, all other terms of the Agreement shall remain in full force and effect; NOW, THEREFORE, the parties hereto agree as follows: (1)The existing ScheduleA to the Agreement is deleted and replaced with the ScheduleA attached hereto IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment No.2 to the Agreement to be executed in its name and on its behalf by its duly authorized representative effective May9, 2014. Security Benefit Life Insurance Company By its authorized officer By: DOUGLAS G. WOLFF Title: President Date: 04/16/2014 Direxion Insurance Trust By its authorized officer By: ERIC W. FALKEIS Title: Principal Executive Officer Date: 5/9/14 Rafferty Asset Management, LLC By its authorized officer By: ERIC W. FALKEIS Title: Chief Operating Officer Date: 5/9/14 May 9, 2014 Schedule A Account(s) Contract(s) Variable Annuity Account XIV V6029 Designated Portfolios Direxion VP Indexed Commodity Strategy Fund Direxion VP Indexed Managed Futures Strategy Fund Direxion Dynamic VP HY Bond Fund
